DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9-10 are objected to because of the following informalities:
Claim 9 lines 4, 5-6, 9, and 11 refer to “the tubular frame” all other claims refer the frame as “the transport chair frame”
Claim 9, line 9 reads “the other frame coupling” it should read --an other frame coupling--.
Claim 9, line 23 reads “when the couplings are” it should read --when the frame coupling and the housing couplings are--.
Claim 9, line 27 reads “the wheel” it should read –the rear wheels--.
Claim 10, line 6 reads “coupling to disengage” it should read --couplings disengage--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. Patent No. 6,547,018) in view of Chan (U.S. Patent No. 9,474,665).
Regarding claim 9, Choi teaches: A system for releasably securing a power assistance device to a transport chair (Choi: Abstract) having a transport chair frame constructed from tubing (Choi: Figures 1 and 8; element 3 frame; Examiners note: as seen in fig. 8 the frame is made of a tubing material) and a pair of rotationally mounted rear wheels secured to a rear portion of the tubular frame (Choi: Fig. 1, element 5a; wheel) and a pair of caster wheels secured to a front portion of the tubular frame (Choi: Fig. 1) comprising:
	a pair of frame couplings (Choi: Figs. 4-6; element 36; fixing part), one of the pair of frame couplings secured to a first tubular frame member on a first side of the tubular frame and the other frame coupling secured to a second frame tubular frame member positioned on an opposite second side of the tubular frame so that the frame couplings are spaced apart (Choi: Fig. 3, element A; switching unit; col. 3, lines 46-49; Examiners note: the fixing part 36 forms part of switching unit A, as seen in figure 3 there is one on each side of the frame, spaced apart from the other);
	an electrically powered power assistance device (Choi: Fig. 2, element 6; transmission unit) having an electric motor (Choi: Fig. 2, element 28; motor) driving a pair of drive wheels (Choi: Fig. 2, element 30; driving roller; col. 3, lines 16-22), a battery for providing the electrical power (Choi: Fig. 2, element 31; battery; col. 3, lines 23-29) and a controller (Choi: Fig. 2, element C; controller) for causing electrical power to flow from the battery to the electric motor to cause the drive wheels to rotate (Choi: col. 3, lines 23-29), a housing (Choi: Fig. 2, element 21; casing) constructed and arranged to support the motor (Choi: col. 3, lines 16-19) the controller mounted remote from the power assistance device (Choi: col. 3, lines 24-25), a pair of couplings secured to the housing and spaced apart (Choi: Fig. 4, element 4; clamping unit) to align with the frame couplings in manner that allows the frame couplings and the housing couplings to interlock when the couplings are aligned and the power assistance device is slid vertically in a downward manner to secure the power assistance device to the transport chair frame (Choi: col. 3, lines 46-67), one of the drive wheels in operative engagement with a respective rear wheel to cause rotation of the wheel when the motor is controllable operated (Choi col. 3, liens 16-22, 30-35).
	However Choi does not teach:
	a housing  constructed to support a battery;
	the controller mounted to a handle portion of the chair frame.
	However, in the same field of endeavor, Chan teaches:
	a housing (Chan: Fig. 6, element 32; holding frame) constructed to support a battery (Chan: col. 3, lines: 11-14);
	the controller (Fig. 11, element 52 controller) mounted to a handle portion of the chair frame (Chan: col. 5, lines 16-21).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmission unit disclosed by Choi with the battery location and controller disclosed by Chan. One of ordinary skill would have been motivated to make these modifications in order to provide a transmission unit with the battery included in the frame and able to be removed as a single unit (Chan: col. 3, lines 9-14) and a controller that can be moved and operated by either the patient or caregiver (Chan: col. 5, lines 53-58).
	
	Regarding claim 10, Choi teaches: wherein removal of the power assistance device from the transport chair frame is accomplished by grasping a hand grip secured to the housing and lifting the housing vertically until the frame couplings and the housing couplings to disengage (Choi: Fig. 10, element 33; Examiner note: the transmission unit disclosed by Choi is removed by lifting vertically, therefor using the handle to lift the unit vertically would remove it from the couplings).
Regarding claim 13, Choi teaches: including a fastener (Choi: Fig. 4, 6, element 40; locking projection) for securing the housing couplings to the frame couplings once the couplings are seated together (Choi col. 3, lines 60-67).
Regarding claim 16, Choi discloses: wherein the frame couplings are U-shaped (Choi: Fig. 5, element 36; Fixing part.), the housing (Choi: Fig. 5, element 6; casing) including a shaped portion to conform to the shape of the inner portion of the frame couplings to orient and position the housing with respect to the transport chair (Choi: Fig. 5, element 38; fixing clip; col. 3, lines 46-59).
Regarding claim 17, Choi discloses: wherein the housing includes a groove (Choi: Fig. 5; Examiner note the groove is the unlabeled area between clamping unit 4 and fixing clip 38 where the left most section of fixing part 36 can be seen in dashed lines) for cooperation with each of the U-shaped brackets to provide side to side positioning of the housing with respect to the transport chair frame (Choi: Fig 6; Examiner note: as seen in Fig 6, fixing clip 38 takes up substantially all the interior area of fixing part 36 and would prevent side to side movement).
Regarding claim 18, Choi discloses: wherein the U-shaped brackets each include an aperture (Choi: Fig. 6, element 37 locking hole), the housing including a spring loaded pin (Choi: Fig. 6, element 40; locking projection) positioned to engage each aperture to lock the housing in position with respect to the U- shaped brackets (Choi: col. 4, lines 1-11).
Regarding claim 19, Choi discloses: wherein the housing includes a handle (Choi: Fig. 5, element 39; handle), the handle including angled slots on a bottom portion thereof (Choi: Fig. 6, element 48; ratchet), the spring loaded pins extending from one of the angled slots to the U-shaped brackets, the handle moveable in a vertical direction to cause the pins to retract inwardly to release the housing from the brackets (Choi: col. 4, lines 16-39).
Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Chan, and in further view of Hsu (U.S. Patent No. 5,762,154).
Regarding claim 14, Choi does not teach: including a releasable electrical coupling for connecting an electrical cable between the controller and the battery and motor giving a caregiver the ability to operate the motor using the controller.
However, in the same field of endeavor, Chan teaches:
giving a caregiver the ability to operate the motor using the controller (Chan: col. 5, lines 53-58).
Additionally in the same field of endeavor, Hsu teaches:
including a releasable electrical coupling (Hsu: Fig. 2, elements 72, 83; plug, socket) for connecting an electrical cable between the controller and the battery and motor (Hsu: col. 2, line 66- col. 3, line 4).
It would have been obvious to one of ordinary skill in the art to combine the wheelchair transmission unit disclosed by Choi in view of Chan with the plug and socket disclosed by Hsu. One of ordinary skill in the art would have been motivated to make this modification in order to allow the controller to be removed from the unit when it is not attached to the wheelchair (Hsu. Col. 3, lines 3-5).
Regarding claim 15, Choi teaches: wherein the controller includes a switch which changes the motor from operating to produce assistance in a forward direction or a reverse direction (Choi: col. 3, lines 23-29).
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.P./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611